Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5-8, 11-15, and 19-20 have been amended in the response filed 12/28/2021.
Claims 2-4, 9-10, and 16-18 remain in a previous presentation.
Claims 1-20 are currently pending and considered below.

Priority Date
As previously stated, a priority date of 1/30/2020, which is the filing date of PCT/US2020/015805, has been applied to claims 1-20 of the Present Application. Provisional Applications 62/858,759 and 62/865,411 do not disclose all limitations of independent claims 1, 8, and 15. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Claims 1-20 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, which is a representative claim for all claims 1-20, recites: A method of remotely providing a first health service to a person for a health condition, comprising:
storing, by a processor, a plurality of analysis types, each analysis type representing a type of analysis to be performed on information about the person to determine an intervention as part of providing a health service, wherein the plurality of analysis types include autonomous analysis and human analysis;
storing, by the processor, a first rule specifying a condition under which to apply a first of the plurality of analysis types;
performing the first health service on the person, including detecting health values of one or more health metrics of the person associated with performance of the first health service;
selecting, by the processor, the first of the plurality of analysis types to perform based on the first rule and information about the person, including the health values;
performing, by the processor, the first of the plurality of types on the information to determine what interventions to be undertaken based on the information as part of performing the first health service; and
remotely communicating a determined intervention to the person.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may determine a treatment based on the person’s condition. Similarly, the limitation of performing a first type of analysis on the information to determine what interventions to be undertaken based on the information as part of performing the first health service, as drafted, under its broadest reasonable interpretation, covers certain methods of organizing human activity which includes managing personal behavior or interactions between people including following rules or “a mental process.”  For instance, a human could perform a first type of analysis on the information to determine what interventions to be undertaken based on the information as part of performing the first health service. For example, by considering what treatment is appropriate based on the patient’s condition. 

Independent claims 8 and 15 include nearly identical limitations, and are similarly rejected. Dependent Claims 2-7, 9-14, and 16-20 include other limitations, but this only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, Claims 3, 5, 10, 12, 17, and 19 merely define a type of data processed by the system and only serve to further limit the abstract idea; Claims 6, 7, 13, 14, and 20 merely recite generic computer components, and only serves to further limit the abstract idea; Claims 2, 4, 9, 11, 16, and 18 merely recite outputting data, and only adds extra-solution activity. 

Step 2A of the Alice/Mayo Test - Prong Two
A method of remotely providing a first health service to a person for a health condition, comprising:
storing, by a processor, a plurality of analysis types, each analysis type representing a type of analysis to be performed on information about the person to determine an intervention as part of providing a health service, wherein the plurality of analysis types include autonomous analysis and human analysis;
storing, by the processor, a first rule specifying a condition under which to apply a first of the plurality of analysis types;
performing the first health service on the person, including detecting health values of one or more health metrics of the person associated with performance of the first health service;
selecting, by the processor, the first of the plurality of analysis types to perform based on the first rule and information about the person, including the health values;
performing, by the processor, the first of the plurality of types on the information to determine what interventions to be undertaken based on the information as part of performing the first health service; and
remotely communicating a determined intervention to the person.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. Claim 1 is not integrated into a practical application or significantly more because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
Adding insignificant extra-solution activity to the judicial exception – for example, the recitation of “by a processor,” and “autonomous analysis,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See, e.g., page 18-19, of the Present Specification. MPEP 2106.05(f).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations that are recognized as well-understood, routine, and conventional activity in particular fields. See, e.g.:
The “at least one processor” amounts to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Intellectual Ventures, LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015), requiring the use of software to tailor information and provide it to the user on a generic computer).
Prior art indicates that machine learning, such as the “autonomous analysis,” is well-understood, routine, conventional activity in the field, as demonstrated by:
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; and
U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028

Dependent Claims 2-7, 9-14, and 16-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “transmit” feature of dependent Claims 2, 9, 16; the “communicate” feature of dependent Claims 4-5, 11-12, and 18-19), performing repetitive calculations (e.g. the “analysis” feature of dependent Claims 6-7, 13-14, and 20), storing and retrieving information in memory, and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 3, 10, and 19).

Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0188821 to Ozeran (“Ozeran”) in view of U.S. Patent Publication No. 2012/0150555 to Truyen, et al. (“Truyen”).
Regarding claim 1, Ozeran discloses: 
A method of remotely providing a first health service to a person for a health condition (Ozeran, 0026: a system and method remotely providing medical care plans), comprising:
storing, by a processor, (Ozeran, 0044: “metrics” are stored in a database as part of the management system, see para. 0035) a plurality of analysis types (Ozeran, 0044: the “metrics” include information or parameters related to the person's health), each analysis type representing a type of analysis to be performed on information about the person to determine an intervention as part of providing a health service, (Ozeran, 0044: the metrics include analyses, such as breathing patterns, activity or exercise level, characteristics of sleep, laboratory or imaging results, which are part of a care plan) wherein the plurality of analysis types include autonomous analysis and human analysis; (Ozeran, 0044: the metrics can be entered by a user or automatically captured)
storing, by the processor, (Ozeran, 0035: “rules” are stored in a database as part of the management system) a first rule specifying a condition under which to apply a first of the plurality of analysis types; (Ozeran, 0043: the rules specify automated actions performed for the person as part of the care plan, such as updating a metric (analysis type), that was not timely updated, see para. 0056)
performing the first health service on the person (Ozeran, 0044: executing rules as part of the care plan), including detecting health values (Ozeran, 0044: capturing sensor data) of one or more health metrics of the person (Ozeran, 0044: the sensor data is associated with the metrics described above) associated with performance of the first health service; (Ozeran, 0044: the metrics are part of the care plan)
selecting, by the processor, the first of the plurality of analysis types (Ozeran, 0053: performing the analysis type of detecting “deviations from the care plan” requires selecting this analysis type) to perform based on information about the person, including the health values; (Ozeran, 0053: the purpose of detecting deviations from the healthcare plan is to “monitor the person's progress as related to the care plan,” which includes information about the person and health values in the form of the sensor data)
performing, by the processor, the first of the plurality of analysis types on the information (Ozeran, 0053: performing the analysis type of detecting deviations from the care plan) to determine what interventions to be undertaken based on the information as part of performing the first health service; and (Ozeran, 0053: detecting deviations from the care plan in order to determine interventions, such as appropriate notifications to send to the patient)
remotely communicating a determined intervention to the person (Ozeran, 0063: sending notifications to send to the patient, for example, from the system 200, see para. 0032).
The method of Ozeran discloses selecting an analysis type (Ozeran, 0053). However, Ozeran does not explicitly recite selecting an analysis type based on a rule. 
Truyen teaches that it is old and well known in the art of healthcare to select an analysis type based on the first rule (Truyen, 0003: analyzing clinical information and drawing conclusions from the data, usually based on a set of decision rules).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Ozeran to select an analysis type based on a rule, as taught by Truyen, because Truyen teaches that it is beneficial to include rules in analysis decisions in order to have sufficient information to make a decision. (Truyen, 0003).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein a part of the first health service is performed by a first health device locally coupled to the person, (Ozeran, 0032: a client device such as a wearable computer) the method further comprising:
the first health device detecting the health values (Ozeran, 0035: wearable device data) and transmitting the health values to a second device remotely located from the first health device (Ozeran, 0034: the health information management system 200 is hosted offsite and executed remotely), wherein the second device remotely communicates the determined intervention to the first health device (Ozeran, 0053: notifications are sent to the patient), and the first health device performs a first action based on the remote communication (Ozeran, 0056: notifications include alerts on the user device).

Regarding claim 3, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the intervention includes altering a health treatment administered to the person as part of the first health service (Ozeran, 0053: deviations from the care plan cause the system to alter treatment in the form of sending notifications to the patient).

Regarding claim 5, the combination discloses each of the limitations of claim 3 as discussed above, and further discloses:
predefining a plurality of media types, including text (Ozeran, 0017: text communication), audio (Ozeran, 0017: audio communication), images and video (Ozeran, 0021: text communication), wherein performing the first of the plurality of analysis types on the information includes determining one or more of the plurality of media types with which to communicate with the person (Ozeran, 0021: detecting the appropriate notifications to send to the patient, such as chat or video), and wherein the intervention is remotely communicated to the person using the media types (Ozeran, 0063: sending notifications to send to the patient, for example, from the system 200, see para. 0032).

Regarding claim 7, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
wherein the first of the plurality of analysis types is autonomous analysis based on predefined rules. (Ozeran, 0053: once the care plan is set, the medical hub 110 automatically analyzes the patient progress according to the care plan rules)

Regarding claim 8, Schoenberg discloses:
A system for remotely providing a first health service to a person for a health condition based on remotely detected values of health metrics of the person associated with performance of the first health service, (Ozeran, 0016: a system and method for aggregation and intelligent analysis of individual health data) the system comprising:
one or more processors (Ozeran, 0066: processor); and
a memory having code stored thereon that (Ozeran, 0066: memory), when executed, predefines a plurality of analysis types (Ozeran, 0044: “metrics” that include information or parameters related to the person's health), each analysis type representing a type of analysis to be performed on information about the person to determine an intervention as part of providing a health service, (Ozeran, 0044: the metrics include analyses, such as breathing patterns, the person's weight, activity or exercise level, characteristics of sleep, blood glucose or other laboratory or imaging results, which are part of a care plan) wherein the plurality of analysis types include autonomous analysis and human analysis, (Ozeran, 0044: the metrics can be entered by a user or automatically captured) predefines a first rule specifying a condition under which to apply a first of the plurality of analysis types (Ozeran, 0043: rules that specify automated actions performed for the person as part of the care plan, such as updating a metric (analysis type), that was not timely updated, see para. 0056), selects the first of the plurality of analysis types (Ozeran, 0053: performing the analysis type of detecting “deviations from the care plan” requires selecting this analysis type) to perform based on information about the person, including the one or more detected values (Ozeran, 0053: the purpose of detecting deviations from the healthcare plan is to “monitor the person's progress as related to the care plan,” which includes information about the person and health values in the form of the sensor data), performs the first of the plurality of analysis types on the information (Ozeran, 0053: performing the analysis type of detecting deviations from the care plan) to determine what interventions to be undertaken based on the information as part of performing the first health service (Ozeran, 0053: detecting deviations from the care plan in order to determine interventions, such as appropriate notifications to send to the patient), and remotely communicates a determined intervention to the person (Ozeran, 0063: sending notifications to send to the patient, for example, from the system 200, see para. 0032). 
The method of Ozeran discloses selecting an analysis type (Ozeran, 0053). However, Ozeran does not explicitly recite selecting an analysis type based on a rule. 
Truyen teaches that it is old and well known in the art of healthcare to select an analysis type based on the first rule (Truyen, 0003: analyzing clinical information and drawing conclusions from the data, usually based on a set of decision rules).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Ozeran to select an analysis type based on a rule, as taught by Truyen, because Truyen teaches that it is beneficial to include rules in analysis decisions in order to have sufficient information to make a decision. (Truyen, 0003).

Regarding claim 9, the combination of discloses each of the limitations of claim 4 as discussed above, and further discloses:
wherein a part of the first health service is performed by a first health device locally coupled to the person (Ozeran, 0032: a client device such as a wearable computer) and wherein the first health device detects the detected values (Ozeran, 0035: wearable device data) and transmits the one or more detected values to a second device remotely located from the first health device (Ozeran, 0034: the health information management system 200 is hosted offsite and executed remotely), the second device remotely communicating the determined intervention to the first health device (Ozeran, 0053: notifications are sent to the patient), and the first health device performing a first action based on the remote communication (Ozeran, 0056: notifications include alerts on the user device).

Regarding claim 10, the combination of discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein the determined intervention includes altering a health treatment administered to the person as part of the first health service (Ozeran, 0053: deviations from the care plan cause the system to alter treatment in the form of sending notifications to the patient).

Regarding claim 12, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
predefining a plurality of media types, including text (Ozeran, 0017: text communication), audio (Ozeran, 0017: audio communication), images and video (Ozeran, 0021: text communication), wherein performing the first of the plurality of analysis types on the information includes determining one or more of the plurality of media types with which to communicate with the person (Ozeran, 0021: detecting the appropriate notifications to send to the patient, such as chat or video), and wherein the intervention is remotely communicated to the person using the media types (Ozeran, 0063: sending notifications to send to the patient, for example, from the system 200, see para. 0032).

Regarding claim 14, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the first of the plurality of analysis types is autonomous analysis based on predefined rules (Ozeran, 0053: once the care plan is set, the medical hub 110 automatically analyzes the patient progress according to the care plan rules).

Regarding claim 15, Schoenberg discloses:
Non-transitory computer-readable media having software stored thereon that remotely provides a health service to a person for a health condition based remotely detected values of health metrics of the person associated with performance of the health service, the software comprising (Ozeran, 0016: a system and method for aggregation and intelligent analysis of individual health data):
executable code that defines a plurality of analysis types (Ozeran, 0044: “metrics” that include information or parameters related to the person's health), each analysis type representing a type of analysis to be performed on information about the person to determine an intervention as part of providing the health service, (Ozeran, 0044: the metrics include analyses, such as breathing patterns, the person's weight, activity or exercise level, characteristics of sleep, blood glucose or other laboratory or imaging results, which are part of a care plan) wherein the plurality of analysis types include autonomous analysis and human analysis (Ozeran, 0044: the metrics can be entered by a user or automatically captured)
executable code that defines a first rule specifying a condition under which to apply a first of the plurality of analysis types; (Ozeran, 0043: rules that specify automated actions performed for the person as part of the care plan, such as updating a metric (analysis type), that was not timely updated, see para. 0056)
executable code that selects the first of the plurality of analysis types (Ozeran, 0053: performing the analysis type of detecting “deviations from the care plan” requires selecting this analysis type) to perform based on information about the person, including the one or more detected values; (Ozeran, 0053: the purpose of detecting deviations from the healthcare plan is to “monitor the person's progress as related to the care plan,” which includes information about the person and health values in the form of the sensor data)
executable code that performs the first of the plurality of analysis types on the information (Ozeran, 0053: performing the analysis type of detecting deviations from the care plan) to determine what interventions to be undertaken based on the information as part of performing the first health service; (Ozeran, 0053: detecting deviations from the care plan in order to determine interventions, such as appropriate notifications to send to the patient)
executable code that remotely communicates a determined intervention to the person (Ozeran, 0063: sending notifications to send to the patient, for example, from the system 200, see para. 0032).
Truyen teaches that it is old and well known in the art of healthcare to select an analysis type based on the first rule (Truyen, 0003: analyzing clinical information and drawing conclusions from the data, usually based on a set of decision rules).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Ozeran to select an analysis type based on a rule, as taught by Truyen, because Truyen teaches that it is beneficial to include rules in analysis decisions in order to have sufficient information to make an appropriate decision. (Truyen, 0003).

Regarding claim 16, the combination discloses each of the limitations of claim 13, as discussed above, and further discloses:
wherein at least part of the first health service is performed by a first health device locally coupled to the person (Ozeran, 0032: a client device such as a wearable computer), the software further comprising:
executable code that controls the first health device to detect the values (Ozeran, 0035: wearable device data) and transmits the values to a second device remotely located from the first health device (Ozeran, 0034: the health information management system 200 is hosted offsite and executed remotely), wherein the second device remotely communicates the determined intervention to the first health device (Ozeran, 0053: notifications are sent to the patient), and the first health device performs an action based on the remote communication. (Ozeran, 0056: notifications include alerts on the user device).

Regarding claim 17, the combination discloses each of the limitations of claim 16, as discussed above, and further discloses:
wherein the first intervention includes altering a health treatment administered to the person as part of the first health service (Ozeran, 0053: deviations from the care plan cause the system to alter treatment in the form of sending notifications to the patient).

Regarding claim 19, the combination discloses each of the limitations of claim 14, as discussed above, and further discloses:
executable code that predefines a plurality of media types, including text (Ozeran, 0017: text communication), audio (Ozeran, 0017: audio communication), images and video (Ozeran, 0021: text communication), wherein performing the first of the plurality of analysis types on the information includes determining one or more of the plurality of media types with which to communicate with the person (Ozeran, 0021: detecting the appropriate notifications to send to the patient, such as chat or video), and wherein the intervention is remotely communicated to the person using the media types (Ozeran, 0063: sending notifications to send to the patient, for example, from the system 200, see para. 0032).

Claims 4, 6, 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0188821 to Ozeran (“Ozeran”) in view of U.S. Patent Publication No. 2012/0150555 to Truyen, et al. (“Truyen”) in further view of U.S. Patent Publication No. 2015/0154371 to Wald, et al. (“Wald”).

claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
predefining a plurality of communication types, including a notification (Ozeran, 0053: notifications are sent to the patient), an instruction (Ozeran, 0053: notifications instruct the user that the user has deviated from the care plan), feedback (Ozeran, 0053: notifications alert the user to deviation from the care plan), wherein performing the first of the plurality of analysis types on the information includes determining a first communication type from among the plurality of communication types for the communication (Ozeran, 0053: detecting deviations from the care plan in order to determine a communication, such as appropriate notifications to send to the patient), and wherein the intervention is remotely communicated as a communication of the first communication type (Ozeran, 0034: the health information management system 200 is hosted offsite and executed remotely, and sends the notifications, see para. 0023).
However, the combination does not explicitly recite an inquiry, a live conversation and an automated conversation. Wald teaches that it is old and well known in the art of healthcare to include multiple communication types, such as an inquiry (Wald, 0078: an inquiry, such as “is it food or a glucometer reading?”), a live conversation (Wald, 0109: a live conversation between a patient and a system worker) and an automated conversation (Wald, 0090: communication using automated methods). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include multiple communication types, such as a live conversation and an automated conversation, as taught by Wald, because Wald teaches that it is beneficial to include allow for multiple communications types in order to provide health care providers with efficient tools for managing and processing health data for their patients. (Wald, 0003).

claim 6, the combination discloses each of the limitations of claim 3 as discussed above, and further discloses:
wherein the first analysis type is autonomous analysis based on machine learning (Wald, 0076: machine learning algorithms is used to implement automated categorization).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include wherein the first analysis type is autonomous analysis based at least in part on machine learning, as taught by Wald, because Wald teaches that it is beneficial to use machine-learning in telemedicine applications in order improve categorization in the context of custom-designed sorting workflows. (Wald, 0076).

Regarding claim 11, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein a plurality of communication types are predefined to include a notification (Ozeran, 0053: notifications are sent to the patient), an instruction (Ozeran, 0053: notifications instruct the user that the user has deviated from the care plan), feedback (Ozeran, 0053: notifications alert the user to deviation from the care plan), wherein performing the first of the plurality of analysis types on the information includes determining a first communication type from among the plurality of communication types for the communication (Ozeran, 0053: detecting deviations from the care plan in order to determine a communication, such as appropriate notifications to send to the patient), and wherein the intervention is remotely communicated as a communication of the first communication type (Ozeran, 0034: the health information management system 200 is hosted offsite and executed remotely, and sends the notifications, see para. 0023).
Wald teaches that it is old and well known in the art of healthcare to include multiple communication types, such as an inquiry (Wald, 0078: an inquiry, such as “is it food or a glucometer reading?”), a live conversation (Wald, 0109: a live conversation between a patient and a system worker) and an automated conversation (Wald, 0090: communication using automated methods). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include multiple communication types, such as a live conversation and an automated conversation, as taught by Wald, because Wald teaches that it is beneficial to include allow for multiple communications types in order to provide health care providers with efficient tools for managing and processing health data for their patients. (Wald, 0003).

Regarding claim 13, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the first of the plurality of analysis types is autonomous analysis based on machine learning (Wald, 0076: machine learning algorithms is used to implement automated categorization).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include wherein the first analysis type is autonomous analysis based at least in part on machine learning, as taught by Wald, because Wald teaches that it is beneficial to use machine-learning in telemedicine applications in order improve categorization in the context of custom-designed sorting workflows. (Wald, 0076).

Regarding claim 18, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
executable code that predefines a plurality of communication types, including a notification (Ozeran, 0053: notifications are sent to the patient), an instruction (Ozeran, 0053: notifications instruct the user that the user has deviated from the care plan), feedback (Ozeran, 0053: notifications alert the user to deviation from the care plan), wherein performing the first type of analysis on the information includes determining a first communication type from among the plurality of communication types for the communication (Ozeran, 0053: detecting deviations from the care plan in order to determine a communication, such as appropriate notifications to send to the patient), and wherein the intervention is remotely communicated as a communication of the first communication type (Ozeran, 0034: the health information management system 200 is hosted offsite and executed remotely, and sends the notifications, see para. 0023).
Wald teaches that it is old and well known in the art of healthcare to include multiple communication types, such as an inquiry (Wald, 0078: an inquiry, such as “is it food or a glucometer reading?”), a live conversation (Wald, 0109: a live conversation between a patient and a system worker) and an automated conversation (Wald, 0090: communication using automated methods). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include multiple communication types, such as a live conversation and an automated conversation, as taught by Wald, because Wald teaches that it is beneficial to include allow for multiple communications types in order to provide health care providers with efficient tools for managing and processing health data for their patients. (Wald, 0003).

Regarding claim 20, the combination discloses each of the limitations of claim 17, as discussed above, and further discloses:
wherein the first of the plurality of analysis types is autonomous analysis based at least in part on machine learning (Wald, 0076: machine learning algorithms is used to implement automated categorization).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include wherein the first analysis type is autonomous 

Response to Applicant’s Arguments
Applicant’s arguments, filed on 12/28/2021, with respect to the 35 USC § 101 rejection have been considered but are not persuasive.
Applicant argues that the claims do no recite an abstract idea because certain limitations are now performed by a processor. The argument is not persuasive because the processor amounts to a generic computer to perform generic computer functions that are well-understood, routine and conventional activities.
Applicant argues that the claimed method improves the quality of chronic disease management. However, any improvement is to the abstract idea. Similarly, any additional features are merely further limit the abstract idea, including the neural network. 

Applicant’s amendments, filed on 12/28/2021, with respect to the 35 USC § 112(b) rejection, are persuasive.

Applicant’s arguments and amendments, filed on 12/28/2021, with respect to the 35 USC § 103 rejections have been considered but are not persuasive. 
Applicant argues that Ozeran in view of Truyen does not teach the claims as amended. Specifically, Applicant argues that Ozeran in view of Truyen fails to teach “a plurality of analysis types, . . ., wherein the plurality of analysis types include autonomous analysis and human analysis.” As addressed above, Ozeran teaches both human and autonomous analysis. 

For the reasons set forth in the 35 USC § 103 rejection above, the references cited in the rejection render amended claims obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686




	/Victoria P Augustine/                   Supervisory Patent Examiner, Art Unit 3686